Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/2022 is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yan et al. (US 2016/0033101) (hereinafter Yan).
Re claim 1: Yan discloses a light-distributing lens (41, fig. 1B) comprising: an incident surface (left surface of 41, fig. 1B) on which light from a light source (44, fig. 1B) is incident and having at least one light guide slit (slit formed around 46, fig. 2) formed thereon; and an exit surface (48, fig. 1B) through which the light is emitted (see fig. 1), wherein the at least one light guide slit (slit of 46) is configured to cause some of the incident light, directed upward or downward (light from 44 is collimated such that light emitting downward is redirected upward and vice versa, see para [0019]), to be emitted in a main optical direction (direction of 43, fig. 1).  

Re claim 2: Yan discloses the at least one light guide slit (slit of 46, fig. 1B) comprises: an inclined section (see annotated fig. 1B) inclined in a central direction (see annotated fig. 1B) of the light-distributing lens (41); and a straight section (see annotated fig. 1B) extending in a straight line (see annotated fig. 1B).

    PNG
    media_image1.png
    841
    585
    media_image1.png
    Greyscale

Re claim 3: Yan discloses the at least one light guide slit (slit of 46, fig. 1B) has a corner (see annotated fig. 1B) to which the inclined section and the straight section are connected (see annotated fig. 1B), the corner being vertical in cross-section (corner can be vertical in a horizontal cross-section).  

Re claim 4: Yan discloses the inclined section (see annotated fig. 1B) has an angular gradient (inclined section has an angular gradient since it is curved, see annotated fig. 1B) such that the light directed from top to bottom or from bottom to top is refracted (light emitted from top to bottom or bottom to cop since 46 collimates light, see para [0019]) and emitted in the main optical direction (direction of 43, fig. 1).  

Re claim 5: Yan discloses the exit surface (48, fig. 1B) has a plurality of cross-sectional parts (48, 49a, 49b, fig. 1B) protruding in a direction of emission of light (right direction, fig. 1B), and the cross-sectional parts have different protruding lengths (see figs. 1, 1B, and 1C).  

Re claim 6: Yan discloses the plurality of cross-sectional parts (cross sectional parts of 48, 49a, 49b, fig. 1B) are stepped due to the different protruding lengths thereof (see fig. 1B), so that a straight flat part (see annotated fig. 1B) is formed at a connection between each of the cross-sectional parts (see fig. 1B) and a cross-sectional part adjacent thereto (see fig. 1B).  

Re claim 7: Yan discloses the at least one light guide slit (slit of 46, fig. 1B) includes a plurality of light guide slits  (upper and lower slit of 46, fig. 1B) arranged to match between individual cross-sectional parts (see figs. 1 and 1C) of the exit surface (48, fig. 1B.  

Re claim 8: Yan discloses the at least one light guide slit (slit of 46, fig. 1B) comprises a medium (slit has an air medium since it is empty, fig. 1B) having a low refractive index (refractive index of air is lower than that of the plastic material of 41) (see para [0023]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2016/0033101) in view of Lee (US 2005/0270791).
Re claim 9: Yan teaches a lighting module comprising: a light source (44, fig. 1B) configured to generate light (see fig. 1); at least one second lens (41, fig. 1B) comprising: an incident surface (left surface of 41, fig. 1B) on which light from a light source (44, fig. 1B) is incident and having at least one light guide slit (slit formed around 46, fig. 2) formed thereon; and an exit surface (48, fig. 1B) through which the light is emitted (see fig. 1), the at least one light guide slit (slit of 46) configured to cause some of the incident light, directed upward or downward (light from 44 is collimated such that light emitting downward is redirected upward and vice versa, see para [0019]), to be refracted (see para [0019]).  
However, Yan fails to teach a first lens on which the light generated by the light source is incident and configured to change a travel direction of the light incident thereon; and 
Lee teaches a light source (32, fig. 3), a first lens (31, 33, fig. 3) on which the light generated by the light source (32) is incident and configured to change a travel direction of the light incident thereon (see fig. 3); and at least one second lens (34, fig. 3) comprising: an incident surface (341, fig. 3) having at least one light guide slit (slit between 341, fig. 3) and an exit surface (outer surface of 34, fig. 3).
Therefore, in view of Lee, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a first lens on which the light generated by the light source is incident and configured to change a travel direction of the light incident thereon, in order to fix the second lens to the first lens thereby further securing the lens to the light source.

Re claim 10: Yan teaches the at least one light guide slit (slit of 46, fig. 1B) comprises: an inclined section (see annotated fig. 1B) inclined in a central direction (see annotated fig. 1B) of the at least one second lens (41); and a straight section (see annotated fig. 1B) extending in a straight line (see annotated fig. 1B).

Re claim 11: Yan teaches a position where the at least one light guide slit (position of 46, fig. 1B) is formed is determined according to a refractive index (refractive index of polycarbonate, see para [0023]) of the at least one second lens (41).
However Yan is silent about an angle at which the light having passed through the first lens is totally reflected in a vertical direction when incident on the incident surface.
Yan in view of Lee discloses the claimed invention except for the position where the at least one light guide slit is formed is determined according to a refractive index of the at least one second lens and an angle at which the light having passed through the first lens is totally reflected in a vertical direction when incident on the incident surface. It has been held that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.

Re claim 12: Yan teaches the at least one second lens (41, fig. 1B) include a plurality of second lenses (lens 48 and 49a, fig. 1B) formed beneath the determined light guide slit.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tokieda et al. (US 2017/0205044), Kumar et al. (US 2014/0192547), Jung et al. (US 2017/0144589), Bungenstock (US 2015/0241616), Nagaike et al. (US 2020/0300437), Mochizuki (US 2017/0336041), Shih (US 10,253,940), and Kumar et al. (US 2015/0078029) disclose a similar lens with a slit and exit surface with multiple cross sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875